Citation Nr: 0711917	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a dorsal spine injury.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.
In February 2007, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  

By a private medical statement from D.C.R., M.D., dated in 
November 2006, Dr. D.C.R. stated that the veteran's problems 
were focused on chronic hepatitis C and recurrent episodes of 
pancreatitis.  Dr. D.C.R. also stated that the veteran 
underwent therapy with interferon for chronic hepatitis C and 
developed acute pancreatitis as one of the side effects of 
the medication.  Dr. D.C.R. stated that it was his opinion 
that the problem with chronic recurrent pancreatitis is 
associated and complicated by therapy with interferon for his 
chronic hepatitis C.  As will be explained further in the 
remand portion of this decision, the Board finds that the 
aforementioned statement raises an inferred claim for 
entitlement to service connection for chronic pancreatitis as 
secondary to service-connected disability.  Thus, this issue 
is referred to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 20 percent for residuals of a dorsal spine injury, 
the veteran testified in December 2006 that his service-
connected residuals of a dorsal spine injury results in 
neurological symptoms such as numbness in his face as well as 
numbness and pain radiating down both legs and into his feet.  

A March 2005 Pain Management Chronic Pain Consultation Note 
indicates that the veteran sustained a thoracic vertebral 
fracture while in the service and that he underwent what 
appeared to be a T3-T4 fusion.  The veteran reported that he 
always had pain in his upper back but that over the last 10 
to 15 years his upper back pain has increased both in 
intensity and in location.  The veteran reported that the 
pain radiates into his neck and down into the base of his 
spine.  After physical examination of the veteran's cervical, 
thoracic, and lumbar spines, the assessment was that the 
veteran had multiple pain complaints related to a service 
accident.  An MRI was noted to have been completed earlier 
that day.

An effort should be made to secure the March 29, 2005 MRI and 
any other VA medical records pertaining the veteran's dorsal 
spine disability dated after August 2005.  The VCAA requires 
that attempts be made to obtain VA records unless it is 
futile.  Without a negative response from the VA Medical 
Center, it is not clear that further requests would be 
futile.  

In addition, the Board notes that the veteran underwent a VA 
examination in January 2004.  The examiner noted that the 
veteran complained of radiating pain up and down his spine.  
X-rays taken indicated early minimal degenerative arthritic 
changes of the dorsal spine with minimal marginal spur 
formation.  Given the complaints of neurological 
manifestations, the Board finds that an additional VA 
examination is warranted in order to ascertain the current 
nature and extent of the veteran's dorsal spine disability.

With respect to the issue of entitlement to an initial 
disability evaluation in excess of 10 percent for Hepatitis 
C, at the December 2006 Videoconference hearing, the veteran 
testified that he had had 17 pancreatic attacks and had been 
hospitalized at Akron City Hospital, the latest being two 
months prior.  The record was held open for 60 days to enable 
the veteran to obtain the records from Akron City Hospital.  
Additional evidence has been submitted including a letter 
from Dr. D.C.R. which stated that his current symptoms 
include that of fatigue and recurrent episodes of abdominal 
pain with associated nausea and vomiting which had become 
less frequent but required hospitalization within the past 12 
months.  Dr. D.C.R. goes on to say that is was his opinion 
that the problem of chronic recurrent pancreatitis was 
associated and complicated by therapy with interferon for his 
chronic Hepatitis C.

As noted in the introduction, the Board finds that the there 
is an inferred claim for service connection for pancreatitis 
as secondary to service connected disability.  Because any 
development of this inferred claim may have an impact upon 
the veteran's claim for an increased evaluation for hepatitis 
C, the Board will defer action on the claim for an initial 
evaluation in excess of 10 percent for hepatitis C until the 
development is completed and the RO readjudicates this 
matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(when a determination on one issue could have a significant 
impact on the outcome of another issue, the issues are 
considered inextricably intertwined and VA is required to 
decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all VA outpatient treatment 
records pertaining to treatment for a 
dorsal spine disability from September 
2005 to the present from the VA medical 
center in Wade Park should be obtained as 
well as a copy of the March 29, 2005 MRI.   
 
2.  The veteran should be afforded VA 
orthopedic examination to determine the 
current nature and extent of his dorsal 
spine disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.   The 
examiner is requested to:

(a) Describe applicable ranges of motion 
in terms of degrees of the dorsal spine.

(b) Comment on whether the dorsal spine 
exhibits functional loss due to pain, 
weakened movement, excess fatigability, 
or incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost. Also, the examiner should 
express an opinion as to the degree to 
which pain significantly limits 
functional ability during flare-ups or on 
repeated use.

(c) Comment on the neurological 
manifestations of the dorsal spine 
disability, including the number and 
duration of incapacitating episodes the 
veteran has experienced over the past 
year and any other neurological 
abnormalities attributable to the 
service-connected dorsal spine 
disability. 

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



